Citation Nr: 1033543	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent 
for gout.  

2.  Entitlement to an increased rating in excess of 20 percent 
for degenerative disc disease, lumbosacral spine, with chronic 
low back pain.  

3.  Entitlement to a total disability rating due to individual 
unemployability (TDIU) resulting from service-connected 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to an increased rating 
for gout and degenerative disc disease, lumbosacral spine, with 
chronic low back pain, and denied entitlement to TDIU.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the RO in July 2010.  A transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


REMAND

During the July 2010 hearing before the Board, the Veteran stated 
that he felt his gout and low back condition had worsened every 
year since his last VA examination in March 2005.  He 
specifically stated that he experienced increased limited 
mobility and increased pain, he now relied upon a brace for his 
back and a walking cane, and he estimated he could flex forward 
to about 20 degrees.  The Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  Because there is evidence of worsening 
since the last VA examination in 2005, a new examination is 
needed to assess the current severity of the Veteran's gout and 
low back condition.

The Court has held that in the case of a claim for a TDIU, the 
duty to assist requires that VA obtain an examination, which 
includes an opinion on what effect the appellant's service-
connected disability(ies) has on his ability to work.  38 U.S.C. 
§ 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009).  The March 2005 
VA examination does not contain an opinion as to whether the 
Veteran's current unemployment is attributable to his service-
connected disabilities alone, or together, or whether any of his 
service-connected disabilities would preclude all gainful 
employment.  Such an opinion is required to properly adjudicate 
the Veteran's TDIU claim.

Prior to arranging for the Veteran to undergo additional VA 
examinations, the VA should obtain and associate with the claims 
file all outstanding VA medical records. In this regard, the 
claims file currently includes VA treatment records from the 
Augusta and Dublin VAMCs through November 2006.  During the 
hearing the Veteran stated that he was currently receiving 
medication from the VAMC.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the VA 
must obtain all outstanding pertinent VA medical records, 
following the current procedures prescribed in 38 C.F.R. § 3.159 
as regards requests for records from Federal facilities.  38 
C.F.R. § 3.159 (2009).  

Furthermore, in an April 2007 VA Form 9, the Veteran identified 
several sources of private medical records and there is no 
indication in the claims file that they have been requested or 
obtained.  VA has a duty to obtain relevant records of private 
treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 
7 Vet. App. 204 (1994).  As these records have been identified by 
the Veteran as relevant to the appeal, a remand is in order to 
obtain them, following the procedures under 38 C.F.R. § 3.159. 

Finally, the Board notes that there is some question as to the 
Veteran's representation.  His most recent VA Form 21-22, dated 
in March 2006, names Disabled American Veterans as his 
representative.  Beginning in correspondence dated in June 2010, 
the RO listed Georgia Department of Veterans Services as the 
Veteran's representative, and the Georgia Department of Veterans 
Services represented the Veteran during his July 2010.  However, 
there is no Form 21-22 or other document naming this organization 
as his representative.  As such, on remand, the RO should contact 
the Veteran, explain the discrepancy regarding his 
representative, and verify his desired representation, requesting 
an appointment if necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and clarify his 
desired representation, requesting an 
Appointment of Veterans Service Organization 
as Claimant's Representative (VA Form 21-22), 
if the Veteran wishes to appoint any 
representative other than Disabled American 
Veterans.

2.  All relevant VA treatment and examination 
records, including records from the Augusta 
and Dublin VAMCs, must be obtained, in 
accordance with 38 C.F.R. § 3.159.

3.  All necessary steps must be taken to 
obtain all private records pertaining to 
treatment of the Veteran's service-connected 
disabilities, including from the sources 
identified by the Veteran in the April 2007 
VA Form 9, in accordance with 38 C.F.R. § 
3.159.  If additional information is needed 
to complete this request, the Veteran should 
be so advised of the specific information 
needed as well as any necessary medical 
releases.

4.  The Veteran should be afforded a VA 
examination to evaluate the current severity 
of his gout and low back disability, to 
include range of motion testing and whether 
there is favorable or unfavorable ankylosis, 
and to determine whether there are any 
current neurologic abnormalities associated 
with the service-connected gout and low back 
disability.  All tests and studies deemed 
necessary by the examiner should be 
performed. 

With regard to gout, the examiner is asked to 
provide an opinion with regard to how many 
incapacitating episodes the Veteran 
experiences in one year, whether his gout is 
manifested by weight loss and/or anemia, and 
whether his gout is productive of severe 
impairment of health.

The examiner should also indicate whether 
either disability involves any nerve.  If so, 
the examiner should identify the nerve and 
indicate whether there is complete or partial 
paralysis, neuralgia, or neuritis; and 
whether any partial paralysis neuritis or 
neuralgia is mild, moderate, moderately 
severe, or severe.

The examiner should also provide an opinion 
as to whether the combination of current gout 
or low back disabilities, individually or in 
combination, would prevent the Veteran from 
obtaining or maintaining gainful employment 
for which his education and occupational 
experience would otherwise qualify him.  

5.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


